Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment and response to election request, dated March 2, 2021, has been received and entered into the record. By way of this amendment, Applicant has canceled claim 2 and amended claims 1, 3, and 19.
	Claims 1 and 3-20 are pending and under examination.

Election/Restrictions
Applicant’s election with traverse of the species of the gene CD3E, the B cell marker CD19, the T cell marker CD3G, the innate immune response gene CD8, and the species of malignancy of non-Hodgkin’s lymphoma (NHL) in the reply filed on March 2, 2021 is acknowledged. The traversal is on the grounds that search and examination of all recited species can be made without serious burden. This is not found persuasive for reasons stated in the previous Restriction Requirement, mailed November 2, 2021.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species. 
The requirement is still deemed proper and is therefore made FINAL. 

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite a law of nature, a natural phenomenon, or an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the are held to claim law of nature, and is therefore rejected as ineligible subject matter under 35 U.S.C. 101.  The rationale for this finding is explained below:
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S. ___, ___ (2010) (slip op., at 5).   “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).  The Supreme Court does acknowledge that it is possible to transform an unpatentable law of nature, but one must do more than simply state the law of nature while adding the words “apply it.” See, e.g., Benson, supra, at 71–72.  
The present claims are directed to methods of determining whether a patient will respond 
Claims 18-19 recite a judicial exception as mentioned above, describing a law of nature, namely the relationship between gene expression and predicted response to chimeric receptor treatment. Moreover, the law of nature described herein is not integrated into a practical application. 
Although the claims recite the step of analyzing a tumor biopsy to characterize the tumor microenvironment using a gene expression profile, which requires an assay of some sort, this is a) necessary data gathering required to perform the wherein clauses, b) is recited at a high level of generality and encompasses all possible assays, and c) is well-understood routine and conventional in the field).  In the instant case, the claims inform a relevant audience about certain laws of nature. The additional steps consist of well-understood, routine, conventional activity already engaged in by the scientific community. The additional steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately. The Court has made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it." Essentially, appending conventional steps, specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible.
In Prometheus, the Court found that “[i]f a law of nature is not patentable, the neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). 
The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”
For these reasons the claims are rejected under section 101 because the claimed invention is directed to a judicial exception without integrating into a practical use or adding significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to describe a panel of genes for the use in gene expression profiling, and accordingly, the description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7 and 13-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2016/164731 A2 (Bitter et al.).
Bitter teaches the use of chimeric antigen receptor (CAR) T cells for therapy against non-Hodgkin's lymphoma, which includes the step of monitoring a tumor biopsy for the purpose of gene expression profiling (page 519, lines 27-34). Bitter further teaches that this gene expression 6 cells per kilogram patient body weight (page 332, all).
Bitter also teaches the use of chimeric T cell receptors (page 178, line 27 through page 179, line 18).
Bitter also teaches the evaluation of a patient’s response to CAR-T therapy by assaying for one or more characteristics of CD19, which may include alterations in nucleic acid or protein level (page 5, line 33 through page 6, line 13).
Regarding claims 18-19, it is noted that the recited determining step does not recite any additional active method steps, but simply states a mental step that may be performed entirely in the human mind and is obviously not tied to any machine and does not transform any article into a different state or thing.  Determining levels of gene expression does not require one to conduct or perform any action that is transformative. Therefore, the determining step is not found to further limit the method defined by the claim since it simply expressed the intended result of a comparing step positively recited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bitter as applied to claim 1 above, and further in view of US20190365836A1 (Galanis et al.)
As stated above, Bitter teaches all of the limitations of claim 1. However, Bitter does not teach the specific panels of genes recited in the claims.
Galanis teaches the use of the Pan Cancer Immune Profiling Panel to examine gene expression of tumor samples (para. 0085). Galanis further teaches that this type of gene expression profile is useful in evaluating possible treatments for cancer (para. 0031, 0114). According to Applicant's specification at page 45, the PanCancer Immune Profiling Panel includes numerous B cell markers, T cell markers, and markers associated with the innate immune response, cytotoxic cells, dendritic cells, macrophages, and granulocytes. The recited 
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to apply the gene expression panels taught by Galanis to the method taught by Bitter to arrive at the claimed invention. As evidenced by Galanis, the claimed lists of genes were known in the art, and their use in evaluating the efficacy of a treatment for cancer were known. These panels of genes could be used by one of ordinary skill to evaluate the effectiveness of CAR-T therapy using the method taught by Bitter by known methods, with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with a predictable chance of success. Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. patent 10,774,388 (Bedoya et al.), US20180100201A1 (Garraway et al.), U.S. patent 8,481,271 (Galon et al.), U.S. patent 10,340,030 (Bagaev et al.), Ji et al. (Cancer Immunol Immunother. 2012 Jul;61(7):1019-31) and Pont et al. (PLoS One. 2016 May 12;11(5):e0155165.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER JOHANSEN/Examiner, Art Unit 1644                      

                                                                              
/SHARON X WEN/Primary Examiner, Art Unit 1644